DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
First monitoring module for detecting… (claim 4)
First broadcast module operable to periodically broadcast… (claim 4)
Second monitoring module for monitoring… (claim 4
Second broadcast module operable to determine… (claim 4)
Data forwarding module for forwarding… (claim 5)
First encapsulation unit for encapsulating… (claim 6)
First transmitting unit operable to periodically broadcast… (claim 6)
Determination unit for determining… (claim 7)
Selection unit operable to select… (claim 7)
Second encapsulation unit operable to encapsulate… (claim 7)
Second transmitting unit operable to periodically broadcast…  (claim 7)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 4-7
Claim elements:
First monitoring module for detecting… (claim 4)
First broadcast module operable to periodically broadcast… (claim 4)
Second monitoring module for monitoring… (claim 4)
Second broadcast module operable to determine… (claim 4)
Data forwarding module for forwarding… (claim 5)
First encapsulation unit for encapsulating… (claim 6
First transmitting unit operable to periodically broadcast… (claim 6)
Determination unit for determining… (claim 7)
Selection unit operable to select… (claim 7)
Second encapsulation unit operable to encapsulate… (claim 7)
Second transmitting unit operable to periodically broadcast…  (claim 7)
are a limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. In the instant case, the Examiner assumes that the claim elements are computer-implemented means-plus-function limitation that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For a computer-implemented means-plus-function limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the corresponding structure must be a general purpose computer or microprocessor and the algorithm that transforms the general purpose computer or microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. However, the written description fails to clearly link or associate the disclosed structure, material, or acts (i.e. general purpose computer or microprocessor and algorithm) to the claimed functions such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions. Consequently, the claims fail to comply with the failing to comply with the written description requirement.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 4-7
Claim elements:
First monitoring module for detecting… (claim 4)
First broadcast module operable to periodically broadcast… (claim 4)
Second monitoring module for monitoring… (claim 4)
Second broadcast module operable to determine… (claim 4)
Data forwarding module for forwarding… (claim 5)
First encapsulation unit for encapsulating… (claim 6)
First transmitting unit operable to periodically broadcast… (claim 6)
Determination unit for determining… (claim 7)
Selection unit operable to select… (claim 7)
Second encapsulation unit operable to encapsulate… (claim 7)
Second transmitting unit operable to periodically broadcast…  (claim 7)
are a limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed functions such that one of ordinary 
In the instant case, the Examiner assumes that the claim elements are computer-implemented means-plus-function limitation that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For a computer-implemented means-plus-function limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the corresponding structure must be a general purpose computer or microprocessor and the algorithm that transforms the general purpose computer or microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. However, the written description fails to clearly link or associate the disclosed structure, material, or acts (i.e. general purpose computer or microprocessor and algorithm) to the claimed functions such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions. 

Applicant may:
(a)	Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed functions without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the 

In reference to claim 1, 4
Claim 1 recites the limitation "the one or more surrounding devices of the non-sink device" in line 12-13.  There is insufficient antecedent basis for this limitation in the claim.
In order to overcome the rejection, the Examiner recommends amending "the one or more surrounding devices of the non-sink device" to "one or more surrounding devices of the non-sink device"

Claim 1 recites the limitation "the sink device" in line 14 and “the sink device” in line 15. The antecedent basis for these limitations in the claim are unclear. It is unclear if the antecedent basis for the limitations is “a sink device” in line 3 or “a sink device having a highest signal strength therewith” in lines 10-11.

Claim 1 recites the limitation "the sink device" in line 20. The antecedent basis for this limitation in the claim is unclear. Is the antecedent basis for the limitation “a sink device” in line 3 or supposed to be “a device having a highest signal strength therewith” in lines 16-17.

Similar rejection applies to independent claim 4. 

In reference to claims 2-3
Claims 2-3 are rejected because they depend on a rejected parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2018/0198701 teaches a parent device and a child device through one more relay devices includes one or more processors that determines whether the signal strength between the child device and each of the relay devices is greater than or equal to a first threshold value; when the signal strength is determined to be greater than or equal to the first threshold value, selects, from among a plurality of possible communication paths for which the signal strength has been determined to be greater than or equal to the first threshold value, a communication path that minimizes a hop count
US 2009/0003232 teaches a node in a network broadcasting Network Advertisement message about the best path to a particular network known by it
US 2011/0292876  teaches mobile device is configured to broadcast or advertise mesh network information if the RSSI value between it and a given access point exceeds a advertisement threshold value, and probe for a mesh network if the RSSI value between it and a given access point falls below a probe threshold value
US 2012/0233326 teaches a particular node deterministically selects a distributing node from the one or more distributing nodes as a distributing parent on a secondary DAG from which distributed messages are to be received.
US 2015/0256401 teaches calculating a route in a network and storing ID and RSSI received from a neighboring node.
US 2015/0334629 teaches selecting a path between two nodes in a wireless mesh network based on consideration of type of data requested and a determination whether an intermediate node, within a one-hop reach of the requesting node, is actively broadcasting the requested data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466